DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/01/2022 has been entered.

Reasons for Allowance 
Claims 2-4 are cancelled.  
Claims 1 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Swonton et al (“Personal Identification Combining Proximity Sensing With Biometrics”), teaches about the system and method for identity-related information, including by obtaining sensed proximity-based data corresponding to a first set of one or more user devices and obtaining sensed biometric data corresponding to a second set of one or more users. The proximity-based data is used to reduce a set of candidate persons having stored biometric data to a reduced subset. Machine recognition is performed that evaluates the sensed biometric data against stored biometric data of candidate persons in the reduced subset, to produce a final candidate set corresponding to at least one candidate person's identity. Also, it teaches about the system for the identity of a customer in a commercial transaction is determined without active identification effort by the customer. Biometric data is obtained from the customer without action by the customer directed towards providing the biometric data. A set of possible proximate customers is obtained based upon secondary sensing. Machine processing of the biometric data over the set of possible customers is used to determine or assist in determining the identity of the customer.
Ito (“Biometric Authentication Device And Computer Product”), teaches about a biometric authentication device performs a biometric authentication by collating first biometric information read by a biometric information sensor with second biometric information registered in advance. The biometric authentication device includes a first authentication unit that, when the first biometric information is read with an identification number for identifying an object to be authenticated, acquires the second biometric information corresponding to the identification number from a first database in which biometric information of all objects to be authenticated is registered, collates the first biometric information with the second biometric information, and makes an authentication successful when the first biometric information matches with the second biometric information; a transferring unit that transfers the second biometric information corresponding to the identification number from the first database to a second database when the authentication by the first authentication unit is successful; and a second authentication unit that, when the first biometric information is read without the identification number, makes an authentication successful when there is at least one piece of biometric information matching with the first biometric information read without the identification number among the second biometric information stored in the second database.
Ashley et al (MULTIMODAL BIOMETRIC AUTHENTICATION SYSTEM AND METHOD WITH PHOTOPLETHYSMOGRAPHY (PPG) BULK ABSORPTION BIOMETRIC), teaches about biometric authentication systems and more particularly to biometric fusion (also referred to as “multimodal”) authentication systems that use two or more biometrics or that use two or more algorithms applied to the same biometric data. Also, it teaches about  a method includes extracting bulk absorption features from biometric data obtained using a PPG sensor in a first device and generating a first biometric template in the first device; sending a first authentication output signal, from the first device to a second device over a wireless link, in response to the first biometric template matching a first stored corresponding enrolled biometric template stored in the first device; extracting biometric features from biometric data obtained using a second biometric sensor in a second device and generating a second biometric template in the second device; and providing a second authentication output signal in response to receiving the first authentication output signal from the first device, and the second biometric template matching a second stored corresponding enrolled biometric template stored in the second device.
However, the combination of Swonton et al  and Ito and Ashley et al, either alone or in combination, fails to disclose:
An electronic device that performs multimodal biometric authentication, the device comprising: 
first and second terminals each of which includes multiple sensors formed to detect biometric information and which are configured to receive different types of pieces of biometric information, respectively;
 a controller that:
 selects one or several pieces of user information from among multiple preregistered pieces of user information using the biometric information which is input from the first terminal unit, each of the preregistered pieces of user information including first biometric information and second biometric information different in type from the first biometric information; 
selects the user information including the biometric information received from the first terminal that has a level of similarity which is at or above a preset threshold; and
 forms a comparison group for user authentication; and 
a security module that compares the comparison group and the biometric information which is input from the second terminal unit and thus performs the user authentication, 
wherein the second terminal unit receives the biometric information from a user after a predetermined time elapses from when the biometric information is input into the first terminal unit, 
wherein the controller compares the first biometric information included in each of the multiple preregistered pieces of user information, and the biometric information that is input from the first terminal unit and thus forms the comparison group, and 
wherein the security module compares user information of the comparison group selected during a time from when the user information is input into the second terminal unit to when formation of the comparison group is completed and the biometric information is input into the second terminal unit.

Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665               


/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665